UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2509


H. LEIGHTON LASKEY,

                Plaintiff - Appellant,

          v.

CITY OF BALTIMORE; MAYOR & CITY COUNCIL FOR THE CITY OF
BALTIMORE; LAW DEPT. FOR THE CITY OF BALTIMORE; CHRISTOPHER
R. LUNDY, Defense Counsel City of Baltimore; PAUL GRAZIANO,
Commissioner Baltimore City Housing; THE STATE OF MARYLAND;
THE OFFICE OF THE CLERK OF THE COURT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-02995-CCB)


Submitted:   February 23, 2016            Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


H. Leighton Laskey, Appellant Pro Se. William Rowe Phelan, Jr.,
BALTIMORE   CITY  LAW   DEPARTMENT,  Baltimore,  Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       H. Leighton Laskey seeks to appeal the district court’s

order dismissing his civil action without prejudice.                        This court

may    exercise     jurisdiction       only   over    final       orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.   § 1292    (2012);       Fed.   R.     Civ.    P.    54(b);    Cohen    v.

Beneficial     Indus.    Loan    Corp.,       337    U.S.    541,    545-46      (1949).

Because Laskey may be able to remedy the pleading deficiencies

identified by the district court by filing an amended complaint,

we conclude the order Laskey seeks to appeal is neither a final

order    nor   an    appealable     interlocutory           or    collateral     order.

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24

(4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                          Accordingly, we

dismiss the appeal for lack of jurisdiction.                        We dispense with

oral    argument     because     the    facts       and   legal     contentions      are

adequately     presented    in    the    materials        before     this   court    and

argument would not aid the decisional process.



                                                                             DISMISSED




                                          2